       Case: 1:21-cv-03156 Document #: 1 Filed: 06/11/21 Page 1 of 6 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

ANTHONY LINDSEY,                                 )
                                                 )
                      Plaintiff,                 )
                                                 )
                vs.                              )       Case No. 21 CV 03156
                                                 )
CITY OF CHICAGO, an Illinois                     )       Judge
Municipal Corporation,                           )
                                                 )
                      Defendant.                 )       DEMAND FOR JURY TRIAL

                                          COMPLAINT

      Plaintiff, Anthony Lindsey (“Lindsey”), by and through his attorneys, the Law Offices of

Paul D. Geiger, hereby complains against Defendant, City of Chicago (“City”), as follows:

                                   NATURE OF THE ACTION

       1.      This is an action pursuant to the Family and Medical Leave Act, 29

U.S.C. §§ 2601 et seq., ("FMLA"). Lindsey alleges that the City retaliated against him for the

exercise of his rights under the FMLA by terminating him upon a return from leave covered

under the FMLA.

                                   JURISDICTION AND VENUE

       2.      Jurisdiction over this action is conferred on this Court by 28 U.S.C. §§1331, 1343,

and 1367(a), 29 U.S.C. § 2601, and 28 U.S.C. §§2201 and 2202.

       3.      Venue in this Court is proper pursuant to 28 U.S.C. §1391(b) in that, substantial

parts of the events or omissions giving rise to the claims herein occurred in the Northern District

of Illinois, Eastern Division.
      Case: 1:21-cv-03156 Document #: 1 Filed: 06/11/21 Page 2 of 6 PageID #:2




                                         THE PARTIES

      4.      Plaintiff Anthony Lindsey was, at all relevant times, a citizen and resident of Cook

County, Illinois, and was, at all relevant times, employed by Defendant, City of Chicago, at the

City’s Office of the City Treasurer in Chicago, Illinois. Plaintiff is an “eligible employee” as

defined in the FMLA, 29 U.S.C. § 2611(2).

      5.       Defendant City of Chicago qualifies as an “employer” as defined in the FMLA,

29 U.S.C. § 2611(4).

                               FACTS COMMON TO CLAIMS

      6.       Plaintiff Anthony Lindsey began his employment with Defendant in December of

2006 as a Policy Analyst & Intergovernmental Affairs Liaison in the Defendant’s Department of

Family and Support Services (“DFSS”). Plaintiff’s primary job duties were to attend to DFSS’s

legislative affairs, analyze public policy issues that affected the population served by DFSS, and

act as the liaison between DFSS, elected officials and other governmental agencies.

      7.       In August of 2019, Anthony Lindsey transferred departments and took the

position of Assistant City Treasurer/Community Affairs Manager with the Office of the City

Treasurer (“CTO”). Plaintiff’s primary job duties were to act as the liaison between CTO and

the City Council, other elected officials, other governmental agencies, and attend City Council

meetings and various City Council Committee meetings on behalf of the CTO and to promote

CTO initiatives, events, and programs.

      8.       On June 4, 2020, Anthony Lindsey unexpectedly and proudly became a foster

parent of a newborn relative and requested paternity leave in accordance with the FMLA.




                                                 2
      Case: 1:21-cv-03156 Document #: 1 Filed: 06/11/21 Page 3 of 6 PageID #:3




      9.         Following the birth of the child and his decision to become a foster parent, Anthony

Lindsey notified the CTO of his intent to take FMLA leave to be with the baby during its first

weeks of life.

      10.        Upon notifying Ashley Evans, Chief Impact Officer of CTO and Lindsey’s team

leader that he was planning on taking FMLA parental leave, she expressed disappointment with

his request because he did not warn CTO that he would be taking leave and CTO had no time to

plan for his extended departure. She communicated this via email. She also told him his request

for FMLA leave indicated lack of “desire to continue to play a role on the team” and

demonstrated “a severe lack of professionalism and/or lack of respect for [her] as a leader.”

      11.        Additionally, on June 6, 2020, Anthony Lindsey received an email from the

City’s Human Resources Department, via Tyler Sherer, HR Liaison for CTO, notifying him that

there was nothing in the City’s policy for paid time leave that indicated that the policy was

applicable to foster parenting.

      12.        Given the accusations and pushback from Anthony Lindsey’s team leader and the

receipt of incorrect information from the City’s HR Department and Tyler Sherer, Lindsey

elected not to pursue FMLA parental leave at that time.

      13.        However, on or about July 7, 2020, Anthony Lindsey again checked with Tyler

Sherer to determine if he could take FMLA parental leave as a foster parent. Initially, Mr. Sherer

pointed to the information he received from the HR Department as a basis for denying Lindsey

FMLA parental leave. But after Mr. Lindsey requested Mr. Sherer to review the City’s FMLA

policy, Mr. Sherer agreed with Mr. Lindsey that he was eligible to take FMLA leave as a foster

parent.




                                                  3
      Case: 1:21-cv-03156 Document #: 1 Filed: 06/11/21 Page 4 of 6 PageID #:4




      14.      On or about July 10, 2020, Anthony Lindsey commenced taking FMLA parental

leave which ended on or about August 28, 2020.

      15.      The day of his return from FMLA leave, Anthony Lindsey was told by CTO

leadership that he was being terminated from his position at CTO and that he should not return

to work.

      16.      Anthony Lindsey was informed by CTO leadership that he would be placed on a

City of Chicago “Do Not Rehire” list if he refused to submit his resignation and was thereafter

terminated from his employment at the CTO. Additionally, Lindsey’s understanding was that if

he were terminated and still able to take another position with the City, his benefits would

expire, and he would be treated as a new employee subject to a probationary period.

      17.      On September 2, 2020, Anthony Lindsey submitted a resignation letter under

duress, indicating that his last day of working at the CTO would be September 15, 2020, and

that on September 16, 2020, he would be taking a new position working for the City as an

employee of the Office of 3rd Ward Alderman, Pat Dowell.

      18.      Although Anthony Lindsey is appreciative of the employment opportunity

Alderman Dowell has provided him, Lindsey makes less than half of his salary he made

working for the CTO. Indeed, Mr. Lindsey’s current salary working for the Alderman is

approximately $40,000/year, while his salary at CTO was approximately $85,000/year.

      19.      Prior to Plaintiff’s termination on September 15, 2020, he was performing his

duties working for CTO in a satisfactory to exemplary manner.

      20.      It was only after Plaintiff first requested FMLA leave in 2020 that the CTO

began investigating Plaintiff’s work and started constructing a false narrative that Plaintiff was

an unproductive, disgruntled employee.



                                                 4
      Case: 1:21-cv-03156 Document #: 1 Filed: 06/11/21 Page 5 of 6 PageID #:5




      21.      Defendant’s conduct, as set forth in this Complaint, was intentional, willful, and

in reckless disregard of Plaintiff’s rights under the FMLA.

              COUNT I: VIOLATION OF FAMILY MEDICAL LEAVE ACT
                       29 U.S.C. §2601 et seq. —RETALIATION

       22.     Anthony Lindsey incorporates by reference Paragraphs 1 through 21 of this

Complaint.

       23.     As a result of exercising his rights under the FMLA, Anthony Lindsey suffered an

adverse employment action and was terminated from his employment at CTO and the City

retaliated against Lindsey for taking FMLA parental leave.

       24.     There is a causal connection between Anthony Lindsey’s protected FMLA

activity and the adverse employment action taken by the City.

       25.     The City knowingly and deliberately engaged in intentional violations of the

FMLA and further, acted with malice and/or with reckless indifference to Lindsey’s rights under

the FMLA.

       26.     As a direct and proximate result of the City’s adverse actions, Lindsey has

suffered injury, including lost wages, loss of employment-related benefits, mental and emotional

distress, and out-of-pocket expenses in accordance with 29 U.S.C. § 2617 of the FMLA.

       WHEREFORE, Plaintiff, ANTHONY LINDSEY, prays for judgment in his favor and

against CITY OF CHICAGO and seeks the following relief:

               A.      A declaratory judgment against the City, finding that the City violated
                       Lindsey’s rights under the FMLA by retaliating against him and
                       ultimately terminating him;

               B.      That Lindsey be made whole by awarding him equitable monetary
                       relief in the form of back pay and front pay and also award liquidated
                       damages for the City’s violations of the FMLA;




                                                5
       Case: 1:21-cv-03156 Document #: 1 Filed: 06/11/21 Page 6 of 6 PageID #:6




               C.       That Lindsey be awarded his attorneys’ fees, costs and non-taxable
                        expenses, in accordance with 29 U.S.C. §2617(a)(3);

               D.       Pre-judgment and post-judgment interest on all monetary amounts
                        awarded in this action, as provided by law; and

               E.       Such other and further relief as this Court deems just and proper.

                               DEMAND FOR TRIAL BY JURY

               Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands

a trial by jury on all questions of fact raised by the Complaint.




Dated: June 11, 2021                                  Respectfully Submitted,




                                                      s/ Paul D. Geiger
                                                      PAUL D. GEIGER



Law Offices of Paul D. Geiger
Paul D. Geiger
Ronald C. Dahms
540 W. Frontage Road, Suite 3020
Northfield, IL 60093
(773) 410-0841




                                                  6
